DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 
Applicant, on page number 2 of the remark, argues that Anderson fails to disclose RF signal strength level of the broadcast identification and a data message.  However, the Examiner respectfully disagrees.  
Firstly, Anderson discloses at least in abstract that transmitter 14 broadcasts an RF signal which includes common code and codes unique of the transmitter.  Therefore, Anderson discloses RF signal of the broadcast identification.  However, Anderson does not disclose that the RF signal include a strength level.  Therefore, the Examiner relies on a secondary reference, Lev et al. (U.S. 20190174452), for teaching RF signal strength level.  
Secondly, Lev et al. disclose at paraphs 86 and 108-109 that that the RF sensors 220 may include one or more wireless receivers and/or the like adapted to capture RF sensory data comprising one or more signal characteristics of the signals transmitted during the wireless transmission(s), for example, a signal strength, an angular distribution, a propagation delay and/or the like.   The monitoring application 210 analyzes the obtained RF sensory data to extract spatiotemporal information relating to the transmission signals in order to detect the location, specifically the location changes (i.e. movement) of one or more of the mobile wireless transmitters 310.  Furthermore, by analyzing the signal strength, specifically variations in the signal strength, the monitoring application 210 may identify the signals transmission origin point.  In other words, Lev et al. disclose the monitoring application 210 determining the location of the mobile wireless transmitters based on the signal strength level.  Therefore, the combination of the references shows all the limitations in the claim.
Applicant, on page number 4 of the remark, argues that Lev et al. fails to disclose the above distinguishing features (a): the stationary receiving device 12 receives a periodic identification and data message broadcast from a mobile identification tag 11, and generates the stationary receiving device message, comprising an unique identification number and data extracted from the identification and data message received, the stationary receiving device identification number and the RF signal strength level of the broadcast identification and data message.  However, the Examiner respectfully disagrees.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As mentioned above, Anderson discloses all limitations in the claim EXCEPTING the RF signal including strength level.  Therefore, the Examiner relies on Lev et al. for teaching the RF signal including strength level.
Applicant, on page number 4 of the remark, argues that even if the person of ordinary skill in the art had been prompted to modify the solution of Anderson with the teaching of Lev et al., the person would not have arrived at the subject matter of claim 1, thereby Anderson requests a reference signal for estimating the relative times of arrival of the inmate and reference transmitter signals 18 at the multiple receivers 22, but not a signal comprising signal strength to determine the location of the inmate transmitters.  Thus, on reading Anderson, the person of ordinary skill in the art would have been led away from claim 1. Consequently, the subject matter of claim 1 is not obvious over the combination of Andererson. As discussed above, Lev et al. also fails to disclose the above distinguishing feature, and do not give any hint of how to arrive at the expected technical effect. 
Firstly, the claim merely recites the server being adapted to determine the position of the identification tag remotely inside the delimited area and to process the data relating to the mobile object associated with the mobile identification tag.  However, there is nowhere in the claim describing the server determines the position of the identification tag based on signal strength.
Secondly, Anderson discloses at least in abstract that transmitter 14 broadcasts an RF signal which includes common code and codes unique of the transmitter.  Therefore, Anderson discloses RF signal of the broadcast identification.  However, Anderson does not disclose that the RF signal include a strength level.  Therefore, the Examiner relies on a secondary reference, Lev et al. (U.S. 20190174452), for teaching RF signal strength level.  On the other hand, Lev et al. disclose at paraphs 86 and 108-109 that that the RF sensors 220 may include one or more wireless receivers and/or the like adapted to capture RF sensory data comprising one or more signal characteristics of the signals transmitted during the wireless transmission(s), for example, a signal strength, an angular distribution, a propagation delay and/or the like.   The monitoring application 210 analyzes the obtained RF sensory data to extract spatiotemporal information relating to the transmission signals in order to detect the location, specifically the location changes (i.e. movement) of one or more of the mobile wireless transmitters 310.  Furthermore, by analyzing the signal strength, specifically variations in the signal strength, the monitoring application 210 may identify the signals transmission origin point.  In other words, Lev et al. disclose the monitoring application 210 determining the location of the mobile wireless transmitters based on the signal strength level.  Therefore, the combination of the references shows all the limitations in the claim.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 06/17/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (EP000575753A2) in view of LEV et al.  (U.S. 20190174452).
For claim 1, Anderson discloses a position-locating and characterising arrangement for determining a position of a mobile object that can move inside a delimited area relative to the position-location arrangement comprising: 
a mobile identification tag (14) associated with the mobile object, a stationary receiving device (24/22) configured to transmit a stationary receiving device message to a position locating server (13) in response to receipt of an identification and data message broadcast from the mobile identification tag (14) corresponding to the position of the identification tag itself, the position locating server (24/26) remote from the mobile identification tag (14) is configured to receive the message from the stationary receiving device (20/22) (at least Fig. 1, abstract, page 5, lines 24-33, page 7, lines 42-52, page 9, lines 3-10.  Each inmate wears a transmitter (14) which broadcasts an RF signal (18) at random times within a predetermined interval. The transmitted signals (18) contain a common code and also codes unique to each individual transmitter (12). Multiple receivers (22) positioned at known locations receive the transmitted signals (18).  This information is then passed to central control station 26 where the inmate count, position and status information is determined, stored, updated and made available to the system operators.)
wherein that the stationary receiving device (24/22) is configured to receive periodic identification and data message broadcast from a mobile identification tag (14) to generate a stationary receiving device message, comprising the unique identification number and data relating to the mobile object that carries the mobile identification tag (14), extracted from the identification and data message receive (at least Fig. 1, abstract, page 5, lines 24-33, page 7, lines 42-52, page 9, lines 3-10.  Each inmate wears a transmitter (14) which broadcasts an RF signal (18) at random times within a predetermined interval. The transmitted signals (18) contain a common code and also codes unique to each individual transmitter (12). Multiple receivers (22) positioned at known locations receive the transmitted signals (18).  This information is then passed to central control station 26 where the inmate count, position and status information is determined, stored, updated and made available to the system operators.);
the stationary receiving device identification number (at least page 7, lines 14-20.  The number of channel corresponding to each receiver node can range from one to N); and 
to transmit the generated stationary receiving device message to the position locating server (26) with said server being adapted to determine the position of the identification tag remotely inside the delimited area and to process the data relating to the mobile abject associated with the mobile identification tag (14) (at least page 9, lines 35-58.  The system determines whether PDU is in restricted area. So that the system is able to track a large inmate population in a predetermined location region.)  However, Anderson does not disclose the RF signal strength level of the broadcast identification and data message.
	In the same field of endeavor, LEV et al.  disclose the RF signal strength level (at least [0108].   The monitoring application 210 analyzes the obtained RF sensory data to extract spatiotemporal information relating to the transmission signals in order to detect the location, specifically the location changes (i.e. movement) of one or more of the mobile wireless transmitters 310.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Anderson as taught by LEV et al.  for purpose of identifying the location change(s) of the wireless transmitter(s) 310.
For claim 2, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 1.  Furthermore, Anderson discloses wherein that the mobile identification tag comprises a radio transceiver configured to broadcast, in multicast, periodic identification and data messages, including a unique identification number, to the stationary receiving device, when the identification tag switches from a deactivated state to an activated state (at least Fig. 1, abstract, page 5, lines 24-33, page 7, lines 42-52, page 9, lines 3-10.  Each inmate wears a transmitter (14) which broadcasts an RF signal (18) at random times within a predetermined interval. The transmitted signals (18) contain a common code and also codes unique to each individual transmitter (12).)
For claim 3, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 2.  Furthermore, Anderson discloses wherein that the mobile identification tag periodically broadcasts unique identification and data messages to the stationary receiving devices within a configurable periodic uplink transmission window (at least page 4, lines 33-51.  Signals 18 are transmitted every 0.5-1.5 seconds.)
For claim 6, the combination of Anderson and LEV et al. disclose the arrangement according to claim 3.  Furthermore, Anderson discloses wherein that the mobile identification tag comprises a push button configured to send an identification and data frame and to open a isolated receiving window when the push button is activated by pressing it (at least page 9, lines 39-45.  This alarm function requires that buttons 212 and 214 be simultaneously depressed.)
For claim 7, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 2.  Furthermore, Anderson discloses wherein that the mobile identification tag includes a battery to power the mobile identification tag which normally operates in standby mode until the mobile identification tag switches from a deactivated state to an activated state periodically or isolatedally by means of the magnetic sensor or push button (at least page 4, lines 33-51 and page 6, lines 14-40.  PDU 14 includes battery 44.  PDU 14 transmits signal 18 every 0.5-1.5 seconds.)
For claim 8, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 1.  Furthermore, Anderson discloses wherein that the mobile identification tag includes a plurality of sensors to supply data relating to the mobile object to which it is attached; such as the temperature, humidity, accelerometer or similar data; with the data generated by the sensors being sent within the payload of the identification and data message (page 6, lines 14-40.  PDU 14 includes temper sensors 36 and body sensor 38.)
For claim 9, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 1.  Furthermore, Anderson discloses wherein that the mobile identification tag includes an attachment feature configured to affix the identification tag to the mobile object (please see Fig. 9). 
For claim 10, the combination of Anderson and LEV et al.  disclose the arrangement according to claim 1.  Furthermore, Anderson discloses wherein that the position-locating server is configured to process the data received relating to the object carrying the mobile identification tag (at least Fig. 1, abstract, page 5, lines 24-33, page 7, lines 42-52, page 9, lines 3-10.  Each inmate wears a transmitter (14) which broadcasts an RF signal (18) at random times within a predetermined interval. The transmitted signals (18) contain a common code and also codes unique to each individual transmitter (12). Multiple receivers (22) positioned at known locations receive the transmitted signals (18).  This information is then passed to central control station 26 where the inmate count, position and status information is determined, stored, updated and made available to the system operators.)
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (EP000575753A2) in view of LEV et al.  (U.S. 20190174452) and further in view of Krejcarek (U.S. 20110217681).
For claim 4, the combination of Anderson and LEV et al. do not disclose the arrangement according to claim 2, wherein that the mobile identification tag comprises a magnetic sensor to couple the mobile identification tag to a magnet to send an identification and data frame and to open a isolated receiving window when the magnet is brought into proximity of said magnetic sensor and coupled magnetically to the same. 
	In the same field of endeavor, Krejcarek discloses the arrangement according to claim 2, wherein that the mobile identification tag comprises a magnetic sensor to couple the mobile identification tag to a magnet to send an identification and data frame and to open a isolated receiving window when the magnet is brought into proximity of said magnetic sensor and coupled magnetically to the same (at least [0080] and [0091]-[0092].  A magnetically-activated switch included in the user tag detects a magnet with which causes a user identification and user tag recognition messages to be sent to the server.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Anderson as taught by Krejcarek for purpose of identifying a particular user with a particular user behavioral action.
For claim 5, the combination of Anderson, LEV et al. and Krejcarek disclose the arrangement according to claim 4.  Furthermore, Krejcarek discloses that wherein that the magnetic sensor is configured to generate a command signal to send an identification and data frame and open a isolated receiving window (at least [0080] and [0091]-[0092].  A magnetically-activated switch included in the user tag detects a magnet with which causes a user identification and user tag recognition messages to be sent to the server.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7687.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  08/16/2022